232 S.W.3d 729 (2007)
In re Jeremiah BRASIER.
No. ED 89229.
Missouri Court of Appeals, Eastern District, Division Three.
September 18, 2007.
Eric T. Tolen, Anthony J. Muhlenkamp, Saint Louis, MO, for Appellant.
Thomas Scott Arras, Saint Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Eric Tolen appeals the judgment removing him as conservator and revoking his letters of conservatorship. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).